[DO NOT PUBLISH]


                  IN THE UNITED STATES COURT OF APPEALS
                                                                               FILED
                            FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                              ________________________ ELEVENTH CIRCUIT
                                                                          DEC 05, 2007
                                     No. 06-15277                       THOMAS K. KAHN
                               ________________________                     CLERK


                                Agency Nos. A98-394-081
                                     A98-394-497

ALFONSO ENRIQUE MERCADO,
ANDRES ALFONSO MERCADO,
ALEJANDRA MARGARITA MERCADO,
ANA CLEOTILDE FANDINO,

                                                                                  Petitioners,

                                            versus

U.S. ATTORNEY GENERAL,

                                                                                 Respondent.

                               ________________________

                         Petition for Review of a Decision of the
                              Board of Immigration Appeals
                              _________________________

                                    (December 5, 2007)

Before DUBINA and KRAVITCH, Circuit Judges, and COOGLER,* District
Judge.
_________________________
*Honorable L. Scott Coogler, United States District Judge for the Northern District of Alabama,
sitting by designation.
PER CURIAM:

      The petitioners, Alfonso Enrique Mercado (“Mercado”), his wife, Anna

Cleotilde Fandino (“Anna”), and their two children, Andres Alfonso Mercado

(“Andres”), and Alejandra Margarita Mercado (“Alejandra”), pro se, seek review

of the Board of Immigration Appeals’s (“BIA”) decision, affirming the

Immigration Judge’s (“IJ”) order denying their applications for asylum and

withholding of removal.

      At the time the IJ and BIA considered this case, they did not have the benefit

of our recent decision in Sanchez Jimenez v. United States Att’y Gen., 492 F.3d

1223 (11th Cir. 2007). In that case we held that “[o]ne of the five grounds need

not be the only motivation for persecution. Rather . . . an applicant can establish

eligibility for asylum so long as he can show that the persecution is, at least in

part, motivated by a protected ground.” Id. at 1232 (quotation omitted).

      Since the record here demonstrates that part of the first incident (the beating

after learning of Mercado’s political leanings) and part of the second incident (the

threat of double sanctions) were motivated by Mercado’s political beliefs (a

protected ground), we conclude that the IJ erred in finding that none of the

incidents were “on account of” a protected ground.

      Accordingly, after reviewing the record, reading the parties’ briefs, and

having the benefit of oral argument, we vacate the BIA’s decision and remand this
                                           2
case for the BIA to reconsider petitioners’ petition based on our decision in

Sanchez.1

       VACATED and REMANDED.




       1
        On remand, the BIA should also consider our decision in Ruiz v. Gonzales, 479 F.3d 762
(11th Cir. 2007).
                                             3